Citation Nr: 1454781	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  His military awards and decorations include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO assigned an increased evaluation of 30 percent for the Veteran's PTSD effective from March 18, 2009.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Virtual VA contains additional, relevant VA treatment records that not have not been considered by the RO, August 2012 and September 2012 rating decisions, and additional documents that may be pertinent to the present appeal as discussed below.  Both Virtual VA and the Veterans Benefits Management System (VBMS) contain a November 2014 brief from the Veteran's representative.  VBMS does not contain any documents with the exception of the appellate brief. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination in June 2009 in connection with his claim for an increased evaluation for PTSD.   The Veteran has identified PTSD symptoms that appear more severe than reflected in the June 2009 VA PTSD examination report.  See April 2010 Form 9.  In addition, he has sought ongoing treatment for his PTSD at the VA Medical Center (VAMC) in Mountain Home, Tennessee, and the available treatment records also suggest a possible worsening.  Therefore, the Board finds that an additional examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

Moreover, as noted above, the Virtual VA file contains VA treatment records pertaining to PTSD.  However, those records have not yet been reviewed by the AOJ in a supplemental statement of the case.  Thus, a remand is necessary to provide the AOJ with the opportunity to consider additional VA treatment records that were not previously reviewed.  

In addition, a review of records in Virtual VA indicates that there may be documents that have not been associated with the paper and electronic claims files.  Instead, it appears that the AOJ may have created a temporary claims file in connection with other claims that have been filed during the appeal period, including TDIU.  The Board emphasizes that these records must be associated with the paper and/or electronics claims folder and require review, as they may have an impact on the adjudication of the claim. 

Finally, the AOJ should also ensure that any available, relevant medical records are associated with the claims file.  In this regard, the Board notes that the claims file does not contain any treatment records dated since May 2012.  Therefore, any outstanding medical records pertinent to the claim should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any temporary claims file with the paper claims file or VBMS.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the paper and electronic claims file.

The AOJ should also secure any outstanding, relevant VA medical records, including records from the VAMC Mountain Home, Tennessee, dated from May 2012 to the present.  

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity and manifestations of PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including treatment records and assertions, and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

The Board notes that, during the appeal period, the AOJ issued rating decisions in August 2012 and September 2012 in which entitlement to TDIU was denied.  The AOJ should consider whether the Veteran or the evidence of record has raised a claim of entitlement to TDIU since the issuance of those rating decisions, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






